People v Granger (2021 NY Slip Op 06304)





People v Granger


2021 NY Slip Op 06304


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., SMITH, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Nov. 12, 2021.) 


MOTION NOS. (603, 604 AND 609/12) KA 11-00375.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSHAWN G. GRANGER, DEFENDANT-APPELLANT. (APPEAL NO. 1.) KA 11-01566.  THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, SHAWN G. GRANGER, DEFENDANT-APPELLANT. (APPEAL NO. 2.) KA 11-00321. THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, SHAWN G. GRANGER, DEFENDANT-APPELLANT. (APPEAL NO. 3.)

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.